DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Supplemental Amendment
	Applicant filed a supplemental amendment on 03/26/2021 to replace the remarks and amendments filed on 01/15/2021. The supplemental amendment was filed for the purpose of correcting an inadvertent error in claim 1. 
	The present Office Action is in response to the remarks and amendments included with the supplemental amendment filed on 03/26/2021. 

Response to Amendment
	Applicant’s amendments to claims 17-20, filed 03/26/2021, are acknowledged.  
	Regarding the rejection of claim 17 under 35 U.S.C. 101, Applicant’s remarks and amendments to claims 17-20 are acknowledged and have been considered. Accordingly, the rejection of claim 17, as well as any claims depending therefrom, under 35 U.S.C. 101 is withdrawn. 
	Although the previously applied rejections are withdrawn, pending claims 1-20 are not presently patentable in view of the new ground of rejection provided below. In response to Applicant’s Remarks, this newly applied combination of references teaches the claimed invention. Also, during the further search and consideration, additional references were found that discloses the claimed invention. Accordingly, two alternative rejections are provided to clearly show the rejection of the pending claims under the cited prior art references. Further, Applicant’s attention is directed to the references 

Status of Claims
Claims 1-20 are currently pending in the application. Of these claims that are pending, claims 17-20 are presently amended. 
Claims 1-20 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The previously applied rejections – over Mine in view of Zhang – of claims 1, 11, and 17 are withdrawn.  However, in a new ground of rejection, the combination of Mine and Hu teaches the limitations of the independent claims, as will be described in the 35 U.S.C. 103 section of the present 
However, during the further search and consideration of the application, an additional reference (Takeuchi US 2004/0019270) was found that discloses each and every aspect of the independent claims, as well as many of the dependent claims, and thus qualifies as a 102(a)(1) reference. The rejection of the independent claims using this additional reference is provided below, and is intended to represent an alternative rejection of the independent claims of the present application. 

Claims 1, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (US 2004/0019270 A1, hereinafter "Takeuchi").

Regarding claim 1, Takeuchi discloses: 
An imaging system ("ultrasonic imaging diagnosis apparatus" Takeuchi: [0005]), comprising: 
an ultrasound imaging probe ("an ultrasonic probe" Takeuchi: [0003]);
a display ("a display portion 28" Takeuchi: [0027]); and
a console electrically interfaced with the ultrasound imaging probe and the display ("ultrasonic diagnosis apparatus 10 comprises an ultrasonic probe 12, …, a display portion 28" Takeuchi: [0027], Fig. 1; [Takeuchi's ultrasonic diagnosis apparatus 10, as shown in Fig. 1, represents a console of the imaging system, and is further shown in Fig. 1 to be electrically interfaced with the probe 12 and the display portion 28.]) and including a rendering engine ("ultrasonic reception unit 22, a B-mode processing portion 23, a Doppler processing portion 24, a DSC (Digital Scanner Converter) 25" Takeuchi: [0027], Fig. 1; [These features combine to read on a rendering engine.]) configured to visually present an ultrasound image generated with data acquired by the ultrasound imaging probe ("signal thus generated is sent to 
wherein the rendering engine is further configured to visually present ("an object representing spatial position and posture of the ultrasonic probe 12 may be displayed on the display portion 28" Takeuchi: [0063]) the three-dimensional graphical representation in a spatial orientation of the probe ("detects position information that specifies the position and the posture (orientation) of the ultrasonic probe 12" Takeuchi: [0029]) with respect to a user (“indicating the current position and posture of the ultrasonic probe 12" Takeuchi: [0060]).

    PNG
    media_image1.png
    388
    516
    media_image1.png
    Greyscale


Regarding claim 11, Takeuchi discloses: 
A method ("ultrasonic imaging assisting method" Takeuchi: [0003]), further comprising:
acquiring scan data ("acquiring an ultrasonic image" Takeuchi: [0009]) of a subject generated by an ultrasound imaging probe ("generating a pick-up image by scanning an interior of a subject with ultrasound with the use of an ultrasonic probe" Takeuchi: [0011]);
processing the scan data to generate an ultrasound image ("B-mode processing portion 23 receives the echo signals processed in the ultrasonic reception unit 22. The B-mode processing portion 23 applies processing, such as logarithmic amplification and envelope detection, to input echo signals, and thereby generates a signal indicating the signal strength by brightness. A signal thus generated is sent to the DSC 25 and displayed on the display portion 28 as a B-mode image" Takeuchi: [0035]); 
retrieving a three-dimensional representation including a 3-D graphical model of a probe ([Reference number 46 of Fig. 7A is a three-dimensional representation that includes a 3-D graphical model of a probe. Fig. 7A is included above for reference.]); and
visually presenting the ultrasound image with the three-dimensional graphical representation ("an object representing spatial position and posture of the ultrasonic probe 12 may be displayed on the display portion 28" Takeuchi: [0063]), including the 3-D graphical model of the probe and a scan plane ([Reference number 46 of Fig. 7A is a three-dimensional representation that includes a 3-D graphical model of a probe. Reference number 46 of Fig. 7A also includes a scan plane.]), superimposed over the ultrasound image ("ultrasonic probe movement information 46 is displayed as a view showing the relation between the ultrasonic probe 12 at the current position" Takeuchi: [0060]) and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe ("detects position information that specifies the position and the posture (orientation) of the ultrasonic probe 12" Takeuchi: [0029]).

Regarding claim 17, Takeuchi discloses: 
A non-transitory computer readable medium ("storage medium 30 stores a pre-defined diagnosis analysis program" Takeuchi: [0041]) encoded with computer executable instructions which when executed by a computer processor cause the computer processor to:
acquire scan data ("acquiring an ultrasonic image" Takeuchi: [0009]) of a subject generated by an ultrasound imaging probe ("generating a pick-up image by scanning an interior of a subject with ultrasound with the use of an ultrasonic probe" Takeuchi: [0011]);
process the scan data to generate an ultrasound image ("B-mode processing portion 23 receives the echo signals processed in the ultrasonic reception unit 22. The B-mode processing portion 23 applies processing, such as logarithmic amplification and envelope detection, to input echo signals, and thereby generates a signal indicating the signal strength by brightness. A signal thus generated is sent to the DSC 25 and displayed on the display portion 28 as a B-mode image" Takeuchi: [0035]);
retrieve a three-dimensional representation including a 3-D graphical model of a probe ([Reference number 46 of Fig. 7A is a three-dimensional representation that includes a 3-D graphical model of a probe.]); and
visually present the ultrasound image with the three-dimensional graphical representation ("an object representing spatial position and posture of the ultrasonic probe 12 may be displayed on the display portion 28" Takeuchi: [0063]), including the 3-D graphical model of the probe and a scan plane ([Reference number 46 of Fig. 7A is a three-dimensional representation that includes a 3-D graphical model of a probe. Reference number 46 of Fig. 7A also includes a scan plane.]), superimposed over the ultrasound image ("ultrasonic probe movement information 46 is displayed as a view showing the relation between the ultrasonic probe 12 at the current position" Takeuchi: [0060]) and in a spatial orientation of the ultrasound imaging probe with respect to a user of the ultrasound imaging probe .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mine et al. (US 2018/0008232 A1, hereinafter "Mine”) in view of Hu et al. (Development and Phantom Validation of a 3D-Ultrasound-Guided System for Targeting MRI-visible Lesions during Transrectal Prostate Biopsy; IEEE Trans Biomed Eng. 2017 Apr; 64(4): 946–958; hereinafter “Hu”). 

	Regarding claim 1, Mine discloses: 
An imaging system ("ultrasonic diagnosis apparatus" Mine: Abstract), comprising:
an ultrasound imaging probe ("an ultrasonic probe 20" Mine: [0049], Fig. 1);
a display ("display device 50" Mine: [0049], Fig. 1); and

and including a rendering engine ("display processing circuitry 17" Mine: [0070], Fig. 1) configured to visually present an ultrasound image ("FIG. 13 is a view showing a display image in which images related to a scan method complying with the examination guideline of ultrasonic diagnosis are displayed" Mine: [0018], Fig. 13) generated with data acquired by the ultrasound imaging probe ("ultrasonic diagnostic apparatus which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image" Mine: [0003]).  
Mine remains silent on: 
a three-dimensional graphical representation of a portion of the probe superimposed over a predetermined region of the ultrasound image,
wherein the rendering engine is further configured to visually present the three-dimensional graphical representation in a spatial orientation of the probe with respect to a user.
However, in a similar invention in the same field of endeavor, Hu teaches the use of a navigational feedback in the form of 3D graphical display of the live 3D position and orientation of the probe (Hu: Pg. 18): 
a rendering engine (“PC workstation … that incorporates a graphical user interface (GUI)” Hu: Pg. 5) configured to visually present an ultrasound image (“images displayed by the US scanner” Hu: Pg. 12) generated with data acquired by the ultrasound imaging probe ("3D TRUS probe … is able to acquire a 3D TRUS image of the prostate" Hu: Pg. 6) and a three-dimensional graphical representation of a portion of the probe superimposed over a predetermined region of the ultrasound image ("TRUS probe is 
wherein the rendering engine is further configured to visually present the three-dimensional graphical representation in a spatial orientation of the probe with respect to a user ("3d graphic of the TRUS transducer … is updated in real-time and provides visual feedback to the operator, enabling him/her to orientate the probe … to the correct angle" Hu: Pg. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the 3D-Ultrasound-Guided System for Targeting MRI-visible Lesions as taught by Hu. One of ordinary skill in the art would have been motivated to make this modification because the "use of 3D transducer tracking with graphical feedback means that navigation is much less dependent on operator skill and US image quality during a biopsy procedure, indicated by the significant reduction in variance in targeting error due to the use of the computer-assisted 3D guidance. The relative lack of dependence on image quality to visualize the prostate for navigational purposes means that, after the initial volume acquisition, applying increased probe pressure to improve acoustic coupling and image quality as the probe is re-orientated is unnecessary, and this is likely to help by reducing patient discomfort” (Hu: Pg. 18). 

	Regarding claim 2, the combination of Mine and Hu discloses: 
The imaging system of claim 1, as described above. 
	Mine further discloses: 
wherein the console is configured to receive a signal indicative of the spatial orientation of the probe from a remote probe tracking system in electrical communication with the console ("the position sensor 

	Regarding claim 3, the combination of Mine and Hu discloses: 
The imaging system of claim 2, as described above. 
	Mine further discloses: 
wherein the ultrasound probe includes a tracking sensor ("position sensor 32" Mine: [0053], Fig. 1) configured to communicate the probe tracking information to the remote probe tracking system (“position sensor system 30” Mine: [0055], Fig. 1).

	Regarding claim 4, the combination of Mine and Hu discloses:
The imaging system of claim 1, as described above. 
Mine further discloses: 
wherein the three-dimensional graphical representation further includes an image plane ("virtual scan area A1 representing a virtual scan area is superimposed at the distal end of the virtual probe G22" Mine: [0129], Fig. 10).

	Regarding claim 5, the combination of Mine and Hu discloses: 
The imaging system of claim 4, as described above. 
Mine further discloses: 
wherein the three-dimensional graphical representation further includes an anatomical model or atlas of scanned anatomy ("three-dimensional atlas image" Mine: [0090]).

	Regarding claim 6, the combination of Mine and Hu discloses: 

Mine further discloses: 
wherein the rendering engine is configured to update the three-dimensional graphical representation so that the displayed orientation tracks a current orientation of the probe as the ultrasound imaging probe is moved ("converts the acquired position information into position coordinates in the atlas coordinate system ... Based on the converted position coordinates, the image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasonic probe on the three-dimensional atlas image" Mine: [0125], Fig. 2).

	Regarding claim 7, the combination of Mine and Hu discloses: 
The imaging system of claim 1, as described above. 
Mine further discloses: 
wherein the rendering engine is configured to at least one of tilt the three-dimensional graphical representation in a plane of the display and rotate the three-dimensional graphical representation in and out of the plane in coordination with moving the ultrasound imaging probe so that the displayed orientation tracks a current orientation of the ultrasound imaging probe as the ultrasound imaging probe is moved ("the position detection device 33 calculates the position (the position coordinates (x, y, z) and rotation angles (θx, θy, θz) of a scan surface) of the ultrasonic probe 20 in the three-dimensional space" Mine: [0058]).

	Regarding claim 11, Mine discloses: 
A method (“SCAN SUPPORT METHOD” Mine: Title), further comprising: 
acquiring scan data of a subject generated by an ultrasound imaging probe ("acquires a three-dimensional ultrasonic image in real time" Mine: [0003]);

retrieving a three-dimensional representation including a 3-D graphical model of a probe (“the virtual probe G22” Mine: [0129]). 
Mine remains silent on: 
visually presenting the ultrasound image with the three-dimensional graphical representation, including the 3-D graphical model of the probe and a scan plane, superimposed over the ultrasound image and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe.
However, in a similar invention in the same field of endeavor, Hu teaches the use of a navigational feedback in the form of 3D graphical display of the live 3D position and orientation of the probe (Hu: Pg. 18): 
visually presenting the ultrasound image with the three-dimensional graphical representation, including the 3-D graphical model of the probe ("TRUS probe is tracked to enable the 3D position and orientation of the probe … relative to the last acquired 3D TRUS volume to be calculated and presented as a graphical display" Hu: Pg. 5) and a scan plane ([Hu’s Fig. 2 includes multiple depictions of a scan plane.]), superimposed over the ultrasound image and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe ("3d graphic of the TRUS transducer … is updated in real-time and provides visual feedback to the operator, enabling him/her to orientate the probe … to the correct angle" Hu: Pg. 5).
	Thus, Hu's Fig. 2 shows the visual presentation of an ultrasound image with the three-dimensional graphical representation, including the 3D graphical representation of the probe and a scan plane, superimposed over the ultrasound image and in a spatial orientation of the ultrasound image probe with respect to a user of the probe.


	Regarding claim 14, the combination of Mine and Hu discloses: 
The method of claim 11, as described above. 
	Mine further discloses: 
wherein a same 3-D graphical model (“the virtual probe G22” Mine: [0129]) is retrieved regardless of the type of the ultrasound imaging probe.
	In Mine's disclosure, the same virtual probe is retrieved and displayed in all embodiments, making no mention of additional probe types; therefore, regardless of the type of ultrasound imaging probe, the same virtual probe is displayed. Thus, Mine's disclosure teaches this limitation.

	Regarding claim 15, the combination of Mine and Hu discloses: 
The method of claim 11, as described above. 
Mine further discloses: 

visually presenting the 3-D graphical model in a spatial orientation corresponding the tracking signal ("in FIG. 10, the virtual probe G22 is superimposed at a position corresponding to the position of the ultrasonic probe 20" Mine: [0129], Fig. 10).

	Regarding claim 16, the combination of Mine and Hu discloses: 
The method of claim 15, as described above. 
Mine further discloses: 
further comprising: at least one of rotating and translating the 3-D graphical model based on the tracking signal ("the position detection device 33 calculates the position (the position coordinates (x, y, z) and rotation angles (θx, θy, θz) of a scan surface) of the ultrasonic probe 20 in the three-dimensional space" Mine: [0058]) so that the visually presented orientation tracks a current orientation of the ultrasound imaging probe as the ultrasound imaging probe is moved ("converts the acquired position information into position coordinates in the atlas coordinate system ... Based on the converted position coordinates, the image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasonic probe on the three-dimensional atlas image" Mine: [0125], Fig. 2).

	Regarding claim 17, Mine discloses:
A non-transitory computer readable medium ("internal storage circuitry 18 includes, for example, a magnetic or optical recording medium or a processor-readable recording medium such as a 
acquire scan data of a subject generated by an ultrasound imaging probe ("acquires a three-dimensional ultrasonic image in real time" Mine: [0003]);
process the scan data to generate an ultrasound image ("image generation function 161 by executing an image processing program" Mine: [0068]);
retrieve a three-dimensional representation including a 3-D graphical model of a probe (“the virtual probe G22” Mine: [0129]). 
Mine remains silent on: 
visually present the ultrasound image with the three-dimensional graphical representation, including the 3-D graphical model of the probe and a scan plane, superimposed over the ultrasound image and in a spatial orientation of the ultrasound imaging probe with respect to a user of the ultrasound imaging probe.
However, in a similar invention in the same field of endeavor, Hu teaches the use of a navigational feedback in the form of 3D graphical display of the live 3D position and orientation of the probe (Hu: Pg. 18): 
visually present the ultrasound image with the three-dimensional graphical representation, including the 3-D graphical model of the probe ("TRUS probe is tracked to enable the 3D position and orientation of the probe … relative to the last acquired 3D TRUS volume to be calculated and presented as a graphical display" Hu: Pg. 5) and a scan plane ([Hu’s Fig. 2 includes multiple depictions of a scan plane.]), superimposed over the ultrasound image and in a spatial orientation of the ultrasound imaging probe with respect to a user of the ultrasound imaging probe ("3d graphic of the TRUS transducer … is updated provides visual feedback to the operator, enabling him/her to orientate the probe … to the correct angle" Hu: Pg. 5).
Thus, Hu's Fig. 2 shows the visual presentation of an ultrasound image with the three-dimensional graphical representation, including the 3D graphical representation of the probe and a scan plane, superimposed over the ultrasound image and in a spatial orientation of the ultrasound image probe with respect to a user of the probe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the 3D-Ultrasound-Guided System for Targeting MRI-visible Lesions as taught by Hu. One of ordinary skill in the art would have been motivated to make this modification because the "use of 3D transducer tracking with graphical feedback means that navigation is much less dependent on operator skill and US image quality during a biopsy procedure, indicated by the significant reduction in variance in targeting error due to the use of the computer-assisted 3D guidance. The relative lack of dependence on image quality to visualize the prostate for navigational purposes means that, after the initial volume acquisition, applying increased probe pressure to improve acoustic coupling and image quality as the probe is re-orientated is unnecessary, and this is likely to help by reducing patient discomfort” (Hu: Pg. 18). 

	Regarding claim 18, the combination of Mine and Hu discloses: 
The non-transitory computer readable medium of claim 17, as described above. 
	Mine further discloses: 
further comprising: receive, from a tracking device (“position detection device 33” Mine: [0058], Fig. 1), a tracking signal indicative of a spatial orientation of the ultrasound imaging probe (“system for 
visually present the 3-D graphical model in a spatial orientation corresponding the tracking signal ("in FIG. 10, the virtual probe G22 is superimposed at a position corresponding to the position of the ultrasonic probe 20" Mine: [0129], Fig. 10).

	Regarding claim 19, the combination of Mine and Hu discloses: 
The imaging system of claim 1, as described above. 
Mine remains silent on: 
wherein the three-dimensional graphical representation includes both the portion of the probe and a representation of an image plane extending from the probe.
However, in a similar invention in the same field of endeavor, Hu teaches the use of a navigational feedback in the form of 3D graphical display of the live 3D position and orientation of the probe (Hu: Pg. 18): 
wherein the three-dimensional graphical representation includes both the portion of the probe ("TRUS probe is tracked to enable the 3D position and orientation of the probe … relative to the last acquired 3D TRUS volume to be calculated and presented as a graphical display" Hu: Pg. 5) and a representation of an image plane extending from the probe ([Hu’s Fig. 2 includes multiple depictions of a scan plane, or image plane, extending from the representation of the probe.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the 3D-Ultrasound-Guided System for Targeting MRI-visible Lesions as taught by Hu. One of ordinary skill in the art would have been motivated to make this modification because the "use of 3D transducer tracking with graphical feedback means that navigation is much less dependent on operator 

	Regarding claim 20, the combination of Mine and Hu discloses: 
The imaging system of claim 19, as described above. 
Mine remains silent on: 
wherein the three-dimensional graphical representation further includes a 3-D representation of anatomy being scanned within the image plane.
However, in a similar invention in the same field of endeavor, Hu teaches the use of a navigational feedback in the form of 3D graphical display of the live 3D position and orientation of the probe (Hu: Pg. 18): 
wherein the three-dimensional graphical representation further includes a 3-D representation of anatomy being scanned within the image plane (“Fig 2. Screen shots of the GUI developed for biopsy guidance. Top: the registered gland (yellow mesh) and target (yellow sphere) appeared on the monitor” Hu: Pg. 23, Fig. 2).
	Thus, Fig. 2 further includes a 3D representation (yellow mesh) of the anatomy (gland) being scanned within the image plane (image planes displayed in Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the 3D-Ultrasound-Guided System for Targeting MRI-visible Lesions as taught by Hu. One of . 

Claims 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mine in view of Hu, further in view of Savitsky et al. (US 2014/0170620 A1, hereinafter "Savitsky”).

Regarding claim 8, the combination of Mine and Hu discloses: 
The imaging system of claim 1, as described above. 
The combination of Mine and Hu remains silent on: 
wherein the ultrasound imaging probe is configured to transmit information identifying a type of the ultrasound imaging probe to the console, and further comprising:
a probe memory configured to store models of different types of ultrasound imaging probes; and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine,
wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe, and the three-dimensional graphical representation includes the model.  
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 

a probe memory configured to store models of different types of ultrasound imaging probes ("memory elements" Savitsky: [0022]); and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine ("transducer options may be displayed on the display device 106 for the practitioner to select" Savitsky: [0038]),
wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe, and the three-dimensional graphical representation includes the model ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 9, the combination of Mine and Hu discloses: 
The imaging system of claim 1, as described above. 
The combination of Mine and Hu remains silent on: 

a probe memory configured to store models of different types of probes; and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine,
wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe, and the three-dimensional graphical representation includes the model. 
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
further comprising: a user interface ("interactive graphical user interface" Savitsky: [0028]) configured to receive an input identifying a type of the ultrasound imaging probe ("select from a series of virtual transducer probes 130" Savitsky: [0038]);
a probe memory configured to store models of different types of probes ("memory elements" Savitsky: [0022]); and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine ("transducer options may be displayed on the display device 106 for the practitioner to select" Savitsky: [0038]),
wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe, and the three-dimensional graphical representation includes the model ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the 

Regarding claim 10, the combination of Mine and Hu discloses: 
The imaging system of claim 1, as described above. 
The combination of Mine and Hu remains silent on: 
further comprising: a probe memory configured to store a model of a probe,
wherein the rendering engine retrieves the model of the ultrasound imaging probe from the probe memory, and the three-dimensional graphical representation includes the model.
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
further comprising: a probe memory configured to store a model of a probe ("memory elements" Savitsky: [0022]),
wherein the rendering engine retrieves the model of the ultrasound imaging probe from the probe memory, and the three-dimensional graphical representation includes the model ("virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound 

Regarding claim 12, the combination of Mine and Hu discloses: 
The method of claim 11, as described above. 
The combination of Mine and Hu remains silent on: 
further comprising: receiving an identification of the ultrasound imaging probe from the ultrasound imaging probe, wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
receiving an identification of the ultrasound imaging probe from the ultrasound imaging probe ("select from a series of virtual transducer probes 130" Savitsky: [0038]), wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because "this allows new practitioners to more appropriately select transducer types for specific ultrasound indications" Savitsky: [0038]. 

Regarding claim 13, the combination of Mine and Hu discloses: 
The method of claim 11, as described above. 
The combination of Mine and Hu remains silent on: 
further comprising: receiving an identification of the ultrasound imaging probe from a user interface interfaced with an ultrasound console, wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe.
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
receiving an identification of the ultrasound imaging probe ("available transducer options may be displayed on the display device 106 for the practitioner to select" Savitsky: [0038]) from a user interface ("interactive graphical user interface" Savitsky: [0028]) interfaced with an ultrasound console, wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Mine, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because "this allows new practitioners to more appropriately select transducer types for specific ultrasound indications" Savitsky: [0038]. 

Response to Arguments
	Applicant submits that the rejection of claims 1-7, 11, and 14-20 should be withdrawn because the combination does not establish a prima facie case of obviousness with respect to the subject claims. 

rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Mine in view of Hu, as described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Applicant traverses the assertion that Zhang discloses the limitation of a visual presentation of the three-dimensional graphical representation in a spatial orientation of the probe with respect to a user. Applicant submits that Zhang does not disclose or suggest the displayed spatial orientation of what the probe is with respect to the user. Accordingly, Applicant submits that this rejection of claim 1 should be withdrawn. 

In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Zhang is no longer being relied upon for the rejection of claim 1. Claim 1 is instead rejected under a new ground of rejection, as described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Applicant traverses the assertion that Zhang discloses the limitations of visually presenting the 3-D graphical model of the probe and a scan plane and in a spatial orientation with respect to a user of the probe. Applicant submits that Figs. 5B and C of Zhang do not disclose or suggest the displayed spatial orientation of the probe with respect to a user. Accordingly, Applicant submits that this rejection of claim 11 should be withdrawn. 

In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Zhang is no longer being relied upon for the rejection of claim 11. Claim 11 is instead rejected under a new ground of rejection, as described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Applicant disagrees with the assertion that Zhang discloses these limitations of visually presenting the 3-D graphical model of the probe and a scan place and in a spatial orientation with respect to a user of the probe. Applicant submits that Figs. 5B and C of Zhang do not disclose or suggest the displayed spatial orientation of the probe with respect to a user. Accordingly, Applicant submits that this rejection of claim 17 should be withdrawn.

In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Zhang is no longer being relied upon for the rejection of claim 17. Claim 17 is instead rejected under a new ground of rejection, as described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Applicant submits that claims 2-7, 14-16, and 18 depend from independent claims 1, 11, or 17 and inherit all of the respective features of those claims, and thus, claims 2-7, 14-16, and 18 are patentable for at least the same reasons discussed above with respect to each independent claim. Accordingly, Applicant submits that the rejection of claims 2-7, 14-16, and 18 should be withdrawn. 

	In response, Examiner respectfully submits that independent claims 1, 11, and 17 are rejected under a new ground of rejection and are therefore not patentable. Thus, the argument – that dependent claims 2-7, 14-16, and 18 are patentable for at least the same reasons – is moot. 

	Applicant submits that claim 19, which depends from claim 1, is amended and requires the three-dimensional graphical representation to include both the portion of the probe and a representation of an image plane extending from the probe. Applicant 

In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Zhang is no longer being relied upon for the rejection of claim 19. Claim 19 is instead rejected under a new ground of rejection, as described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

Applicant submits that claim 20, which depends from claim 19, is amended and requires the three-dimensional graphical representation to include a 3-D representation of anatomy being scanned within the image plane. Applicant further submits that neither Fig. 5B nor 5C of Zhang show the probe with an image, or with an image plane and anatomy being scanned within the image plane, and accordingly, the rejection of claim 20 should be withdrawn. 

In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Zhang is no longer being relied upon for the rejection of claim 20. Claim 20 is instead rejected under a new ground of rejection, as described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Applicant submits that claims 8-10 and 12-13 depend from independent claims 1 or 11 and inherit all of the respective features of those claims, and Savitsky does not make up for the deficiencies of Mine. Applicant submits that thus, claims 8-10 and 12-13 are patentable for at least the same reasons discussed above with respect to each independent claim. Accordingly, Applicant submits that the rejection of claims 8-10 and 12-13 should be withdrawn. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Lindseth et al. (Ultrasound-based guidance and therapy; Proc. Advancements Breakthroughs Ultrasound Imag., IntechOpen, 2013; hereinafter “Lindseth”) discloses a study on Ultrasound-Based Guidance and Therapy (Title). In Figure 24 of Lindseth’s study, section B of this figure shows an “experiment showing navigated LUS combined with preoperative images (CT volume rendering). This solves the orientation problems and improves overview.” Although shown to be relatively small, this figure depicts a three-dimensional graphical representation of a portion of the probe (yellow object) superimposed over a predetermined region of the ultrasound image (ultrasound image showing an image plane). In the caption of the figure, Lindseth recites that the navigated ultrasound probe combined with preoperative images “solves the orientation problems and improves overview” (Lindseth: Pg. 61). 
Yao et al. (US 2010/0185092 A1, hereinafter “Yao”) discloses an ultrasonic diagnostic apparatus and positional information acquiring method. In this invention, Yao teaches a body mark, which is described as “a brief description that roughly indicates the position and orientation of the ultrasound probe that is placed on the subject at the time of generating an ultrasound image” (Yao: [0010]). 
Matsunaga et al. (US 2012/0203106 A1, hereinafter “Matsunaga”) discloses an ultrasound diagnosis apparatus that includes an ultrasound probe that transmits and receives ultrasound 
Hashimoto et al. (US 6245017 B1, hereinafter “Hashimoto”) discloses a 3D ultrasonic diagnostic apparatus that “visualizes a 3D region within a human body under examination … for improving the real-time imaging” (Hashimoto: Col. 1, lines 4-6). Hashimoto further discloses that a 3D processor of the invention “combines three-dimensional graphic data representing the orientation of the ultrasonic probe with the composite two-dimensional ultrasonic image data” (Hashimoto: Claim 19). Figs. 12-20 provide examples of combining the 3D graphic data representing the orientation of the ultrasonic probe with the 2D ultrasound images. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793